Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 5, it appears Applicant intended “counter(424)” to read --counter--
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. (US Patent No. 8,213,321) in view of Ben-Noon et al. (US PGPub. No. 2017/0093866).
Regarding claims 1, 8, and 15, Butts teaches a method of operation for a compute system comprising: operating a controller area network [Butts 111] with a first node [Butts 101] including a first error counter and a second node [Butts 102] including a second error counter (Butts Col. 5, lines 20-48); transmitting a message from the first node to the second node over the controller area network (Butts Col. 5, lines 5-19); detecting an error by the first node or the second node (Butts Col. 3, lines 41-54); incrementing the first error counter or the second error counter based on whichever the first node or the second node detected the error (Butts Col. 3, lines 55-67); and shutting off a CAN controller when the first error counter or the second error counter reaches a shut-off threshold (Butts Col. 7, lines 50-67), but appears to be silent on the method further comprising shutting off an on-board diagnostics port when the first error counter or the second error counter reaches a shut-off threshold.
Ben-Noon, however, teaches a method for controlling a CAN bus of a vehicle including disabling an interface port in response to a perceived network error or security breach (Ben-Noon ¶0012-0015). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Butts in view of Ben-Noon. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Butts to include the method further comprising shutting off an on-board diagnostics port when the first error counter or the second error counter reaches a shut-off threshold, as doing so was a known way of disabling a potential source of an observed security breach, as recognized by Ben-Noon (Ben-Noon ¶0012-0015). 
Regarding claims 2, 9, and 16, Butts in view of Ben-Noon teaches the method as claimed in claim 1 wherein: detecting the error includes detecting the error by the first node (Butts Col. 3, lines 41-54; Col. 5, lines 20-48); incrementing the first error counter includes incrementing a first transmit error counter of the first error counter (Butts Col. 3, lines 55-67); and shutting off the on-board diagnostics port when the first error counter includes shutting off the on-board diagnostics port temporarily when the first transmit error counter reaches the shut-off threshold (Butts Col. 7, lines 50-67; Ben-Noon ¶0012-0015).
Regarding claims 3, 10, and 17, Butts in view of Ben-Noon teaches the method as claimed in claim 1 wherein: detecting the error includes detecting the error by the second node (Butts Col. 3, lines 41-54; Col. 5, lines 20-48); incrementing the second error counter includes incrementing a second receive error counter of the second error counter (Butts Col. 3, lines 55-67); and shutting off the on-board diagnostics port when the second error counter includes shutting off the on-board diagnostics port temporarily when the second receive error counter reaches the shut-off threshold (Butts Col. 7, lines 50-67; Ben-Noon ¶0012-0015).
Regarding claims 4, 11, and 18, Butts in view of Ben-Noon teaches the method as claimed in claim 1 wherein shutting off the on-board diagnostics port includes shutting off the on-board diagnostics port with an egress command (Ben-Noon ¶0012-0015). Examiner understands Ben-Noon’s disabling of an interface port to include a type of egress command, as is recommended prior to removing an interface device. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5, 12, and 19, Examiner deems a method of operation for a compute system comprising: operating a controller area network with a first node including a first error counter and a second node including a second error counter; transmitting a message from the first node to the second node over the controller area network; detecting an error by the first node or the second node; incrementing the first error counter or the second error counter based on whichever the first node or the second node detected the error; and shutting off an on-board diagnostics port when the first error counter or the second error counter reaches a shut-off threshold, wherein: shutting off the on-board diagnostics port includes shutting off the on-board diagnostics port temporarily; further comprising: incrementing a shut-off error frame counter when the on-board diagnostics port is temporarily shut-off; and shutting off the on-board diagnostics port permanently when the shut-off error frame counter reaches a permanent threshold to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a counting of the temporary shut-off state of the port in the context of claims 1, 8, and 15.
Regarding claims 6, 13, and 20, Examiner deems a method of operation for a compute system comprising: operating a controller area network with a first node including a first error counter and a second node including a second error counter; transmitting a message from the first node to the second node over the controller area network; detecting an error by the first node or the second node; incrementing the first error counter or the second error counter based on whichever the first node or the second node detected the error; and shutting off an on-board diagnostics port when the first error counter or the second error counter reaches a shut-off threshold, further comprising: resetting the first error counter, the second error counter, or a combination thereof when an ignition start is detected; incrementing a shut-off error frame counter when the on-board diagnostics port is temporarily shut-off; and shutting off the on-board diagnostics port permanently when the shut-off error frame counter reaches a permanent threshold to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a resetting in response to an ignition start detection and counting a temporary shut-off of the port and a permanent shutting-off of the port at a certain threshold in the context of claims 1, 8, and 15. 
Regarding claims 7 and 14, Examiner deems a method of operation for a compute system comprising: operating a controller area network with a first node including a first error counter and a second node including a second error counter; transmitting a message from the first node to the second node over the controller area network; detecting an error by the first node or the second node; incrementing the first error counter or the second error counter based on whichever the first node or the second node detected the error; and shutting off an on-board diagnostics port when the first error counter or the second error counter reaches a shut-off threshold, further comprising: resetting the first error counter, the second error counter, or a combination thereof when an ignition start is detected; decrementing a shut-off error frame counter when the on-board diagnostics port is not temporarily shut-off and when an ignition off is detected to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a resetting in response to an ignition start detection and decrementing a counter when the port is not temporarily shut-off and when an ignition off is detected in the context of claims 1 and 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669